IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: C.D., A MINOR      : No. 652 MAL 2016
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: K.S., MOTHER              : the Order of the Superior Court
                                       :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.